Citation Nr: 1400875	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  09-13 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II.

2.  Entitlement to service connection for gall stones.

3.  Entitlement to service connection for bowel disability.

4.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

The Veteran is represented by:  Jeffery J. Bunten, Attorney


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel

INTRODUCTION

The Veteran served on active duty from September 1980 to September 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2007 and July 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  These claims were before the Board in August 2012, at which time they were remanded.  See Manlicon v. West, 12 Vet. App. 238, 240-41 (1999); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  After an August 2013 statement of the case, these claims have been remitted to the Board for further appellate review.

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

In October 2013, the Veteran's attorney submitted a substantive appeal (VA Form 9) wherein the Veteran requested a hearing with a Veterans Law Judge to be held at the RO (a Travel Board hearing) with respect to each of the above-captioned service connection claims.  In an attached statement, the Veteran's attorney stated that the Veteran requested either a Travel Board hearing or a hearing by videoconference with a Veterans Law Judge.  Based on these documents, the Board finds that the Veteran is entitled to a Board hearing and, thus, remanding the above-captioned service connection claims to the RO is required in order to afford him the opportunity to present testimony at a Board hearing.  See 38 C.F.R. §§ 20.700, 20.702, 20.703, 20.704, 20.705 (2013).

In August 2012, the Board remanded the issue of entitlement to TDIU, finding that the claim was inextricably intertwined with the above-captioned service connection issues.  See Harris, 1 Vet. App. at 183.  The Board directed the RO to undertake additional development with respect to the service connection claims and then readjudicate those claims.  The Board also instructed the RO to readjudicate the TDIU claim.  If any benefit sought on appeal was denied, the RO was instructed to issue a statement of the case with respect to the service connection claims and issue a supplemental statement of the case with respect to the issue of entitlement to TDIU.  

While the claims were in remand status, the RO undertook the requested development; readjudicated the Veteran's service connection claims, confirming and continuing the denial thereof; and then issued the August 2013 statement of the case wherein each of the service connection claims was addressed.  The issue of entitlement to TDIU was not addressed in the August 2013 statement of the case.  Further, there was no indication that the RO readjudicated the TDIU claim, and no supplemental statement of the case was issued.

The Board again finds that the issue of entitlement to TDIU is inextricably intertwined with the above-captioned service-connected claims and, thus, remanding the TDIU claim is required.  Id.  Further, because the RO did not readjudicate the Veteran's TDIU claim or issue a supplemental statement of the case, the Board finds that the RO did not substantially comply with the August 2012 remand.  Consequently, a remand is also required in order for the RO to undertake corrective actions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Readjudicate the issue of entitlement to a TDIU.  If the benefit remains denied, the RO must issue the Veteran and his attorney a supplemental statement of the case, and afford a reasonable opportunity to respond.

2.  Contact the Veteran and request that he provide clarification as to whether he wants a hearing before a Veterans Law Judge of the Board via videoconference or a Travel Board hearing, with respect to the issues on appeal.  Thereafter, the RO must schedule the Veteran for the type of hearing chosen, to be held at the earliest opportunity available.  The RO should notify the Veteran of the date, time, and location of the hearing, and put a copy of this letter in the Veteran's claims file.  Once he has been afforded the requested Board hearing, or in the event that he withdraws his hearing request or fails to appear, the file must be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

